DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claims 1-3,5,11,12,16,17,21-23,26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wageningen et al. (US 2008/0055068), applicants IDS, in view of Hwang et al. (US 2017/0150314), newly recited reference.
Regarding claim 1, Van Wageningen et al.  discloses a method (abstract and fig. 5) for wireless (broadcast) communications (abstract, fig. 5 and P:0179-P:0192), comprising: receiving, at a receiving wireless device  (car 10 and P:0179-P:0180) in a first geographic zone (i.e. the car 10 determines it position, P:0156-0160 and P:0187, and fig. 6B i.e. car 10 in the middle lane), a plurality of signals (arriving  message signals)(fig. 2 numbers 32, 34, 36 and P:0194) from plurality of transmitting wireless devices (cars, 12,14 and 16, P:0156 and P:0194-P:0195); determining, based at least in part on the that the one or more transmitting wireless devices are in a second geographic zone (different position and/or position 41,3 and ID 2 (i.e. for example car 14)  position 53,6)(table 410 and P:0243) ; determining configured transmit power information for each of the plurality of signals from the one or more transmitting wireless devices that are in the second geographic zone (i.e. transmit power from arriving messages 32,34 and 36 from cars and/or neighbor nodes 12, 14 and 16)(P:0221-P:0222); estimating a path loss (P:0221-P:0222 and P:0237) of wireless communications between the first geographic zone  (car 10 position) and the second geographic zone (fig. 6B numbers 12 and 14, etc.  and fig. 8a numbers 12 and 14, etc., i.e. cars 12, 14 and 16 positions in table 410, P:0243 (i.e. for example car 12)  position 41,3 and ID 2 (i.e. for example car 14)  position 53,6)(P:0243 and P:0221-P:0222 and P:0237) based at least in part on the configured transmit power information (P:0221-P:0222 and P:0237) and wherein the estimated path loss comprises a zone-to-zone path loss (different position and/or areas, lanes, etc. , fig. 6B numbers 12 and 14, etc. and/or fig. 8a numbers 12 and 14, where subtracting the receiving power 504 from the power at which the arriving message 32, 34 and 36  (fig. 2) is known from the arriving message 32, 34 and 36 arriving via the different vehicle lane positions)(fig. 6B numbers 12 and 14, etc. and/or fig. 8a numbers 12 and 14, P:0221, P:0222 and P:0237-P:0243) ; and transmitting  (i.e. a broadcast message)(fig. 2 number 22 and P:0243) at least one signal (fig. 2 number 22) within at least a portion of the second geographic zone  (i.e. cars 12, 14 and 16 positions in table 410, P:0243 (i.e. for example car 12)  position 41,3 and ID 2 (i.e. for example car 14)  position 53,6)(P:0243) based at least in part on the estimated path loss (P:0221-P:0222 and P:0237-P:0243) between the first geographic zone and the second geographic zone (different position and/or areas, lanes, etc. , fig. 6B numbers 12 and 14, etc. and/or fig. 8a numbers 12 and 14 and P:0221-P:0222 and P:0237-P:0243).  Van Wageningen et al. differs from claim 1 of the present invention in that it does not explicit disclose determining, based at least in part on the plurality of signals, that the plurality of transmitting wireless devices are in a second geographic zone; 

Regarding claims 2 and 22, Van Wageningen et al.  discloses determining reference signal received power (RSRP) information (i.e. power 504 is known from arriving messages 32, 34 ,36 transmitted from other neighbors) for each of the plurality of signals received by the receiving wireless device (P:0221); and calculating the estimated path loss between the first (position, example 41,3 in table 410, table 1)(P:0194-0195 and P:0221) and second geographic zones (position, example 53,6 in table 410, table 1)(P:0194-0195 and P:0221)  based at least in part on comparing (evaluating) (P:0208) the RSRP information (504)(P:0207-P:0208) and the configured transmit power information (P:0209).



Regarding claim 21, Van Wageningen et al.  discloses an apparatus (communication device)(fig. 1 number 100) for wireless (broadcast) communications (abstract and fig. 1), comprising: a processor (controller unit)(fig 1 number 40 and P:0136), memory (i.e. storing information about neighbor nodes, P:0038 and/or neighbor table 410) in electronic communication with the processor (P:0193 and P:0221); and instructions stored in the memory and executable by the processor to cause the apparatus to (P:0037-P:0040): receiving, at a receiving wireless device  (car 10 and P:0179-P:0180) in a first geographic zone (i.e. the car 10 determines it position, P:0156-0160 and P:0187, and fig. 6B i.e. car 10 in the middle lane), a plurality of signals (arriving  message signals)(fig. 2 numbers 32, 34, 36 and P:0194) from plurality of transmitting wireless devices (cars, 12,14 and 16, P:0156 and P:0194-P:0195); determining, based at least in part on the that the one or more transmitting wireless devices are in a second geographic zone (different position and/or areas, or lanes, etc. , fig. 6B numbers 14 and 16, etc.)  via a neighbor table 410, for example 2 neighbor in 85dB path loss class, ID 1 (i.e. for example car 12)  position 41,3 and ID 2 (i.e. for example car 14)  position 53,6)(table 410 and P:0243) ; determining configured transmit power information for each of the plurality of signals from the one or more transmitting wireless devices that are in the second geographic zone (i.e. transmit power from arriving 

Regarding claims 5 and 26, Van Wageningen et al.  discloses determining a number of signals received from each of a plurality of transmitting wireless devices (arriving messages 32, 34 and 36)(P:0221); and estimating a device-to-device (neighboring cars/nodes)(P:0194) path loss (P:0221) for each of the plurality of transmitting wireless devices (neighboring cars/nodes)(P:0194)  based at least in part on the number of signals (arrive messages 32,34 and 36) received from each of the plurality of transmitting wireless devices (P:0221).

Regarding claim 11, Van Wageningen et al.  discloses determining configured transmit power information (P:0199) for each of the plurality of signals (P:0194) based at least in part on receiving a configured transmit power indication (504)(P:0221) in each of the plurality of signals (P:0199 and P:0221).





Regarding claims 17 and 29, Van Wageningen et al.  discloses  configuring one or more operational parameters (value or the net transmitting power) (P:0239) based at least in part on the estimated path loss (P:0238-P:0239), the one or more operational parameters comprising a transmit power (value of the gross transmitting power)(P:0242) associated with transmitting (broadcasting the message 22) the at least one signal within at least the portion of the second geographic zone (fig. 2, P:0238-P:0242 and fig. 6B numbers 12 and 14, etc.).

9.	Claims 6, 8, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wageningen et al. (US 2008/0055068) in view of Hwang et al. (US 2017/0150314), newly recited reference  as applied to claims 1,5,21 and 26  and in further view of Linde et al. (US 2014/0064116).
Regarding claims 6 and 27, the combination of Van Wageningen et al.  and Hwang et al.  differs from claims 6 and 27 of the present invention in that they do not explicit disclose filtering one or more signals received from a first transmitting wireless device of the plurality of transmitting wireless devices based at least in part on comparing the one or more signals with the estimated device-to-device path 

Regarding claims 8 and 28, the combination of Van Wageningen et al.  and Hwang et al.  differs from claims 8 and 28 of the present invention in that they do not explicit disclose estimating the path loss between the first and second geographic zones is based at least in part on a weighted average of the estimated device-to-device path loss for each of the plurality of transmitting wireless devices.  Linde et al. teaches an user equipment (fig. 3 number 106) comprising a proximity unit (fig. 2 number 260) to receive one or more signals received from a signal source or another UE 106 (P:0033 lines 1-3 and P:0040), estimating the path loss between the current zone and adjacent zones (P:0042) is based at least in part on a weighted average (P:0040-P:0041 line 4) of the estimated UE 106 to UE 106 path loss associated with the first signal source UE (P:0033-P:0034 and P:0042 lines 10-20).  Therefore, it would ..

10.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wageningen et al. (US 2008/0055068) in view of  Hwang et al. (US 2017/0150314), newly recited reference  as applied to claim 1 above  and in further view of Nagata et al.  (US 2016/0198449).
Regarding claim 10, the combination of Van Wageningen et al.  and Hwang et al.  differs from claim 10 of the present invention in that they do not explicit disclose receiving a zone identification within the plurality of signals from the plurality of transmitting wireless devices; and determining that the plurality of transmitting wireless devices are in the second geographic zone based at least in part on the zone identification.   Nagata et al.  teaches an user apparatus UE-A of a public area of an area ID of area 5 receives a discovery signal including an area ID from each of a plurality of user apparatuses of different areas (P:0102) and the user apparatus UE-A receives a discovery signal from another user apparatus UE, and detects that communication is available between the own area and another area by detecting that an area ID included in the discovery signal is different from its own area ID (P:0101).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Wageningen et al.  and Hwang et al.  with receiving a zone identification within the plurality of signals from the one or more transmitting wireless devices; and determining that the one or more transmitting wireless devices are in the second ..  

11.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wageningen et al. (US 2008/0055068) in view of  Hwang et al. (US 2017/0150314), newly recited reference  as applied to claims 1  and 12 above  and in further view of Altintas et al.  (US 2016/0189543).
Regarding claim 13, the combination of Van Wageningen et al.  and Hwang et al.  differs from claim 13 of the present invention in that they do not explicit disclose the one or more transmitter state information messages comprises vehicle safety state information, the vehicle safety state information comprising a zone identification, a geographic location or a combination thereof.  Altintas et al.  teaches a safety information transmission method includes a step wherein a first portable terminal transmits the safety information to the vehicle-mounted terminal (abstract), the safety information include terminal ID and position information (i.e. a geographic location) obtained from a GPS device (P:0017).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Wageningen et al.  and Hwang et al.  with the one or more transmitter state information messages comprises vehicle safety state information, the vehicle safety state information comprising a zone identification, a geographic location or a combination thereof in order for the communication device to send its position information to another mobile node in case communication failure occurs when there is a car accident and  the communication device need emergency assistance, as taught by Altintas et al..  

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Wageningen et al. (US 2008/0055068) in view of  Hwang et al. (US 2017/0150314), newly recited reference  as applied to claim 1 above  and in further view of Yang et al. (US 2020/0163135).
Regarding claim 14, the combination of Van Wageningen et al.  and Hwang et al. differs from claim 14 of the present invention in that they do not explicit disclose determining the configured transmit power for each of the plurality of signals is based at least on part on a resource allocation.   Yang et al. teaches a first terminal device determines the transmit power according  to information indicating tolerable interference capability of the second terminal, transmission resource usage status of the second terminal device, the interference information of other terminal device, and the like (P:0137).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Van Wageningen et al.  and Hwang et al. with determining the configured transmit power for each of the plurality of signals is based at least on part on a resource allocation in order for the communication device to update its power based upon interference and transmission resources based upon arrival message of other mobile nodes to perform reliable communication with the other mobile nodes, as taught by  Yang et al..

Allowable Subject Matter
13.	Claims 4, 7, 9, 15, 24 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
14.	The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4 and 24, the prior art of record fails to teach or suggest alone, or in combination  the instructions are further executable by the processor to cause the apparatus to: determine a second set of signals received from a second transmitting wireless device of the plurality of transmitting wireless 

Regarding claim 7, the prior art of record fails to teach or suggest alone, or in combination  wherein filtering the one or more signals received from a first transmitting wireless device comprises: classifying the one or more signals, based at least in part on a difference between a value associated with the one or more signals and a value associated with at least one other signal received from the first transmitting wireless device, wherein estimating the device-to-device path loss comprises excluding the one or more signals from the estimating of the device-to-device path loss, based at least in part on the classifying.

Regarding claim 9, the prior art of record fails to teach or suggest alone, or in combination  estimating the path loss between the first and second geographic zones is based at least in part on a weighted median of the estimated device-to-device path loss for each of the plurality of transmitting wireless devices.

Regarding claim 15, the prior art of record fails to teach or suggest alone, or in combination  determining an accuracy requirement associated with a time window for receiving a set of signals from the second geographic zone; and determining whether the estimated path loss for the set of signals received within the time window meets the accuracy requirement.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH FERGUSON/Primary Examiner, Art Unit 2648